             Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 VOLKSWAGEN GROUP OF AMERICA,
 INC.,                                                   Case No. ______________
                                  Plaintiff,             COMPLAINT
                      -against-
                                                         JURY TRIAL DEMANDED
 THOMAS JOSEPH KOVARCIK SMITH,

                                  Defendant.


       Plaintiff Volkswagen Group of America, Inc. (“VWGoA”) alleges as follows against

Defendant Thomas Joseph Kovarcik Smith (“Smith”):

                                         Nature of the Action

       1.      This action seeks injunctive relief, equitable relief, and damages for Smith’s legal

malpractice, breach of contract, and breach of his fiduciary duties to VWGoA resulting from

Smith’s improper withholding of $1,004,685.92 of VWGoA’s funds. These funds are indisputably

owed to VWGoA under Smith’s engagement agreement with VWGoA (the “Agreement”), but

Smith withheld them to pressure VWGoA to pay him more than provided under the Agreement

and New York law.

       2.      In 1997, VWGoA agreed to engage Smith to pursue refunds or reductions of duties

paid to U.S. Customs and Border Protection (“Customs”) for merchandise imported by VWGoA.

VWGoA and Smith entered into the Agreement, which entitled Smith to 33.33% of “any refunds

or reductions of duty arising from” the merchandise at issue. In all, Smith filed duty protest claims

covering approximately 6,500 entries and secured refunds of duties for VWGoA totaling

$21,933,024.39, from which he was paid more than $7 million in fees.
              Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 2 of 16



        3.     In March 2015, VWGoA decided to cease this adversarial approach with Customs,

and directed Smith to stop filing new duty protest claims, but permitted Smith to finalize all duty

protest claims that had already been filed. Smith did so without objection (although he repeatedly

encouraged VWGoA to file additional claims, which it declined to do). Smith never claimed that

VWGoA’s direction violated the Agreement, or that he was nevertheless entitled to fees based on

his speculation about recovery under potential duty protest claims that could have been, but were

not, filed.

        4.     But in January 2019—nearly four years later and for the first time—Smith claimed

exactly that. According to Smith, VWGoA’s decision, as the client, to stop filing protests

somehow “contraven[ed]” the Agreement, and entitled him to $2,066,067 in “lost fees” for duty

protest claims he does not dispute he did not file. In Smith’s view, he supposedly secured (without

any written agreement) a .75% “reduction in duty” for all possible duty protest claims ever, and

this granted him a right in perpetuity to file duty protest claims on VWGoA’s behalf. Smith then

improperly withheld more than $1 million of the monies owed to VWGoA, claiming that he was

entitled to keep those funds as compensation for his lost fees.

        5.     At first, Smith “recommend[ed]” a compromise—let him keep the more than $1

million of VWGoA’s funds held in escrow and call it even. When VWGoA rebuffed his thinly-

veiled shakedown, Smith not only refused to return VWGoA’s funds in direct violation of the

Agreement, but sought payment of the full $2,066,067 in “damages/fees” for duty protest claims

he did not file and for which VWGoA received no recovery.

        6.     This action seeks injunctive relief to prevent Smith from converting VWGoA’s

funds held in escrow, damages for Smith’s breach of contract, breach of his fiduciary duties to




                                               -2-
             Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 3 of 16



VWGoA, and legal malpractice, and equitable relief declaring that Smith is not owed any further

fees under the Agreement.

                                            The Parties

       7.      VWGoA is incorporated under the laws of New Jersey and is headquartered in

Herndon, Virginia. VWGoA is a wholly-owned subsidiary of Volkswagen Aktiengesellschaft, the

largest carmaker in Europe.

       8.      Upon information and belief, Smith is a resident of New York and a licensed New

York attorney. Upon information and belief, his law office is located at 590 Madison Avenue,

21st Floor, New York, New York 10022. According to his website, www.thomasjksmith.com,

Smith “prefer[s] to work on a contingent fee basis” in “customs duty refund matters,” and “there

is no fee unless and until we recover duty refunds for you.” (Single emphasis in original; double

emphasis added.)

                                     Jurisdiction and Venue

       9.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a)(1) because VWGoA and Smith are diverse and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

       10.     The Court has personal jurisdiction over Smith. Upon information and belief,

Smith is a resident of New York and operates his law office in Manhattan. Moreover, the

Agreement was negotiated, drafted, and signed by Smith in New York, and, upon information and

belief, the escrow account in which VWGoA’s funds are held is located in New York.

       11.     Venue is proper in this Court pursuant to 18 U.S.C. § 1391.




                                               -3-
             Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 4 of 16



                                      The Fee Agreement

       12.     On April 22, 1997, VWGoA and Smith executed the one-page fee Agreement

drafted by Smith. See Ex. 1.1 Smith agreed to a “contingent fee equal to 33.33% of any refunds

or reductions of duty arising from defective merchandise imported by VWGoA.” Ibid. The

Agreement neither defines nor differentiates between the terms “refund” or “reduction” of duty,

but the import of the language is clear: Smith is entitled to 33.33% of the actual amount refunded

by Customs to VWGoA in response to duty protest claims actually filed, whether styled as a

“refund” or a “reduction” of the duties VWGoA previously paid.

       13.     The Agreement further provides that “duty refund checks shall be made payable to

the importer of record”—i.e., VWGoA—“in care of [Smith’s] office,” and that Smith “shall

deposit the funds in a designated escrow account, and disburse them in accordance with this

agreement.” Ibid. Thus, the Agreement requires that after Smith takes his percentage fee from

the refunds issued by Customs, he must disburse the remainder of the funds to VWGoA.

                        The Duty Refunds and Purported Settlement

       14.     When merchandise is imported and entered into the United States, the importer of

record making entry must pay duties to Customs. Once the entry has been liquidated—which

means that Customs has calculated the final amount of duties, fees and taxes owed—the importer

may file a formal protest challenging the amount of duties levied. Two bases for challenging

excess duties, fees or taxes paid are that (1) the merchandise was defective—and therefore the

entered value was overstated—at the time of importation, and (2) the entered value (i.e., the




       1
        On December 6, 2007, Volkswagen of America, Inc. changed its name to Volkswagen
Group of America, Inc..
                                              -4-
             Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 5 of 16



“transaction value”) should have excluded the value of post-importation warranty (i.e.,

maintenance or technical assistance) repair costs incurred by the importer.

       15.     19 C.F.R. § 174.29 provides that if a “protest is allowed in whole or in part,”

Customs “shall remit or refund any duties . . . found to have been collected in excess.”

       16.     Upon information and belief, Smith filed duty protest claims seeking refunds of

overpaid duties on covering approximately 6,500 liquidated “entries”—forms submitted in

connection with imports that Customs uses to, among other things, appraise the value of the

merchandise and to assess duties—made between January 1993 and April 2014.

       17.     On January 14, 2015, Smith told VWGoA that officials from the U.S. Department

of Justice (“DOJ”) and from Customs had approved a duty refund settlement, but that no duty

refund amount had been determined.

       18.     Eventually, Smith claimed that the DOJ and Customs agreed to pay a .75% refund

on VWGoA’s filed duty protest claims.

                      VWGoA’s Decision To Stop Filing Protest Claims

       19.     In early 2015, VWGoA decided for a number of reasons to cease this adversarial

approach with Customs. In March 2015, VWGoA instructed Smith to stop filing new duty protest

claims, effectively terminating his engagement. However, since Smith reported that he had

reached a settlement with Customs regarding duty protest claims already filed, VWGoA permitted

Smith to finalize the settlement of such duty protest claims.

       20.     Smith never objected to VWGoA’s instruction. Moreover, although Smith sought

to convince VWGoA to file additional protest claims, he never informed VWGoA that if it did not

permit him to file new claims, he would nonetheless seek a success fee on those unfiled claims.

For example, on September 21, 2015, Smith “renew[ed] [his] recommendation that protest filing



                                               -5-
             Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 6 of 16



be resumed ASAP,” but made no mention of the compensation he apparently intended to seek in

any event.

       21.     Years later, Smith was still trying to change VWGoA’s mind. In January 2018,

Smith asked for VWGoA’s “thoughts on [Smith’s] idea for additional refund claims” and sent

VWGoA a new draft engagement letter substantially similar to the Agreement. In February 2018,

Smith again told VWGoA that “the potential for substantial refunds is great.” Although VWGoA

reiterated to Smith that it was “not inclined to pursue new claims,” Smith asked again multiple

times in March, April, May, and June 2018.

       22.     At no point in any of these communications did Smith assert that VWGoA had

breached the Agreement in any way or that he planned to claim damages or fees whether VWGoA

filed additional protest claims or not.

             Smith Breaches the Agreement and His Fiduciary Duties to VWGoA

       23.     On January 24, 2019, Smith sent to VWGoA a summary of the duty refunds

recovered. In total, Smith “recovered duty refunds of $21,933,024.39,” which applied to VWGoA

merchandise imported between “January 1993 and April 2014.” From that amount and consistent

with the Agreement, Smith has been paid $7,305,761.96 in fees. However, Smith disbursed to

VWGoA only $13,622,576.51, leaving $1,004,685.92 of VWGoA’s funds in escrow.

       24.     In the January 24, 2019 summary, Smith asserted for the first time that VWGoA’s

instruction to Smith to stop filing duty protests was somehow “in contravention of the retainer

agreement.” According to Smith’s math—based entirely on hypothetical duty protests that were

never actually filed—“not filing protests since March 16, 2015 resulted in forfeited refunds of

$1,600,000,” and “contingency fees lost by [Smith’s] office thereon of $533,333” per year. Smith

calculated that “as a result of non-filing” from March 2015 to the present, “[Smith’s] office lost



                                              -6-
             Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 7 of 16



contingency fees . . . of $2,066,067.” Smith’s self-serving “recommendation for resolving this

issue” was for VWGoA “to stipulate that the $1,004,685.92 remaining in escrow covers” Smith’s

purported outstanding fees.

       25.     Smith calculated these so-called “forfeited refunds” using the “.75% refund amount

on protests” that Customs had applied to actually-filed protests. The prior duty refund claims on

which Customs paid refunds were settled pursuant to separate, claim-specific written agreements.

       26.     Smith has contended that “Customs had already agreed to pay the protest claims”

at .75%, but Smith was unable, and has never been able, to provide VWGoA with any written

agreement with Customs to do that.

       27.     VWGoA objected to Smith’s unreasonable and unprofessional suggestion.

VWGoA made clear that the “client always has the right to determine which claims it will and will

not pursue,” and Smith has “no ownership interest in [VWGoA’s] claims or entitlement to ‘lost

fees’ for which there [was] not a corresponding recovery.” Smith maintained, however, that

VWGoA’s “direction to cease filing protest claims during [the] engagement—whatever

[VWGoA’s] internal reason for that direction was—breached the engagement agreement” and

“caused [his] firm to lose millions of dollars in fee revenue.”

                         Smith Refuses To Transfer VWGoA’s Funds

       28.     On April 11 and 26, 2019, VWGoA sent letters to Smith demanding that he remit

to VWGoA the $1,004,685.92 in duty refunds from Customs that he held in escrow. In its April

26 letter, VWGoA put Smith on notice that he was violating New York Rule of Professional

Conduct 1.15, which obligated Smith to “promptly pay or deliver” to VWGoA its funds held in

escrow, and prohibited Smith from “withhold[ing] the [VWGoA’s] share of funds to coerce [it]

into accepting [Smith’s] claim for fees.”



                                                -7-
              Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 8 of 16



        29.     Smith does not dispute that the funds currently held in escrow are from duty refunds

paid by Customs and that, under the Agreement, those funds belong to VWGoA. Nevertheless,

Smith refused to disburse them. In his letters in response, Smith continued to contend that when

Customs “accepted [VWGoA’s] offer of a .75% refund of duty on protests, a reduction of duty of

.75% arose,” and that the Agreement “does not require that [VWGoA] take any of the refunds or

reductions [in duty] for [his] fees to be earned.”

        30.     In his May 3, 2019 letter, Smith not only refused to return VWGoA’s funds in

violation of the Agreement, but also demanded payment from VWGoA of the full $2,066,666.67

in so-called lost fees for customs duty protests he never filed or refunds from Customs he never

received “within 30 days hereof.”

                                       First Cause of Action

                                       (Breach of Contract)

        31.      VWGoA repeats and realleges all the allegations set forth in paragraphs 1 through

30, as if fully set forth herein.

        32.     The Agreement is an enforceable contract governed by New York law.

        33.     VWGoA performed all relevant obligations imposed upon it by the Agreement.

        34.     Smith breached the Agreement when he failed to disburse to VWGoA the funds to

which it was entitled, and instead withheld those funds and deposited them into his escrow account.

        35.     As a direct and proximate result of Smith’s breach of the Agreement, VWGoA has

been and continues to be harmed and has suffered damages in an amount to be proved at trial in

excess of $1,004,685.92.




                                                -8-
              Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 9 of 16



                                     Second Cause of Action

                                    (Breach of Fiduciary Duty)

        36.     VWGoA repeats and realleges all the allegations set forth in paragraphs 1 through

35, as if fully set forth herein.

        37.     Smith had an attorney-client relationship with VWGoA.

        38.     As VWGoA’s counsel, Smith owed VWGoA the duties of good faith, loyalty, trust,

candor, fair dealing, and reasonable care.

        39.     Smith breached his fiduciary duties by failing to advise VWGoA that he believed

VWGoA to be in breach of the Agreement when VWGoA directed Smith to stop filing duty protest

claims. Specifically, Smith never honestly communicated to VWGoA that he intended to charge

fees on all possible duty protest claims that VWGoA could have filed. Indeed, Smith never

claimed that VWGoA breached the Agreement until after he received the duty refunds paid by

Customs, almost four years after VWGoA instructed him to stop filing protest claims.

        40.     In failing to communicate honestly with VWGoA, Smith subverted the attorney-

client relationship in such a manner that VWGoA’s interests were subordinated to those of Smith.

        41.     Smith further breached his fiduciary duties by refusing to remit to VWGoA

$1,004,685.92 in client funds to which VWGoA was entitled under the Agreement, and by

charging VWGoA $2,066,666.67 in fees for work that he did not do and to which he is not entitled.

        42.     In refusing to remit to VWGoA its client funds and charging VWGoA fees for work

he did not do and to which he is not entitled, Smith subverted the attorney-client relationship in

such a manner that VWGoA’s interests were subordinated to those of Smith.




                                               -9-
              Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 10 of 16



        43.     As a direct and proximate result of Smith’s breach of his fiduciary duties, VWGoA

has been and continues to be harmed and has suffered damages in an amount to be proved at trial

in excess of $1,004,685.92.

                                      Third Cause of Action

                                       (Legal Malpractice)

        44.     VWGoA repeats and realleges all the allegations set forth in paragraphs 1 through

43, as if fully set forth herein.

        45.     Smith had an attorney-client relationship with VWGoA.

        46.     As VWGoA’s counsel, Smith owed VWGoA a duty to exercise reasonable and

professional care in providing legal services to VWGoA.

        47.     Smith failed to exercise reasonable and professional care in providing legal services

to VWGoA. Specifically, Smith (i) never honestly communicated to VWGoA that he intended to

charge fees on all possible duty protest claims that VWGoA could have filed; and (ii) willfully

withheld funds to which VWGoA is entitled and has willfully sought payment of fees from

VWGoA to which he is not entitled.

        48.     As a direct and proximate result of Smith’s legal malpractice, VWGoA has been

and continues to be harmed and has suffered damages in an amount to be proved at trial in excess

of $1,004,685.92.

                                     Fourth Cause of Action

                                     (Declaratory Judgment)

        49.     VWGoA repeats and realleges all the allegations set forth in paragraphs 1 through

48, as if fully set forth herein.

        50.     The Agreement is an enforceable contract governed by New York law.



                                                - 10 -
              Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 11 of 16



        51.     Under the Agreement—which was effectively terminated on March 17, 2015, when

VWGoA directed Smith to cease filing additional duty protest claims—Smith is entitled only to a

percentage of refunds or reductions of duties actually received by VWGoA, and must “disburse”

the remaining funds to VWGoA.

        52.     Smith has sought payment of $2,066,666.67 fees from VWGoA for duty protest

claims he did not (and was not authorized to) file and for which Customs issued no refunds of

duty. But the Agreement does not entitle Smith to fees in perpetuity for every duty protest claim

that could have been filed on VWGoA’s behalf.

        53.     In violation of this ethical duties, Smith has engaged in self-help and withheld

$1,004,685.92 in duty refund payments made by Customs to which only VWGoA is entitled.

        54.     A real and justiciable controversy exists between VWGoA and Smith.

        55.     Accordingly, this Court should issue a declaration pursuant to CPLR § 3001 that

under the Agreement, (i) Smith is not entitled to $2,066,666.67 in fees for duty protest claims he

did not file and for which Customs issued no refunds of duty; and (ii) Smith must perform under

the Agreement and immediately “disburse” the funds held in escrow to VWGoA, and any other

funds received from filed duty protest claims on VWGoA’s behalf.

                                     Fifth Cause of Action

                                      (Unjust Enrichment)

        56.     VWGoA repeats and realleges all the allegations set forth in paragraphs 1 through

55, as if fully set forth herein.

        57.     Smith has been unjustly enriched at VWGoA’s expense in the amount of

$1,004,685.92, which belongs to VWGoA but Smith currently holds in escrow and refuses to remit

to VWGoA.



                                              - 11 -
             Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 12 of 16



       58.     Under principles of equity and good conscience, Smith should not be permitted to

keep the $1,004,685.92 held in escrow and to which Smith has no claim.

       59.     As a direct and proximate result of Smith’s unjust enrichment, VWGoA has been

and continues to be harmed and has suffered damages in an amount to be proved at trial in excess

of $1,004,685.92.

                                      Demand for Judgment

       WHEREFORE, VWGoA demands judgment in its favor and against Smith:

       a.      imposing preliminary and permanent injunctive relief:

                    a. enjoining Smith, and anyone acting in concert with him, from taking

                         possession of the $1,004,685.92 of VWGoA’s funds held in escrow; and

                    b. requiring Smith, and anyone acting in concert with him, to immediately

                         remit to VWGoA the $1,004,685.92 of VWGoA’s funds held in escrow;

       b.      awarding compensatory, consequential, and punitive damages as VWGoA shall

               prove at trial;

       c.      declaring that Smith is not entitled to fees for duty protest claims he did not file and

               for which Customs issued no refunds of duty, and that Smith must immediately

               remit the funds held in escrow to VWGoA;

       d.      awarding VWGoA its attorneys’ fees, costs, and disbursements; and

       e.      awarding VWGoA such other and further relief as the Court may deem just and

               proper.

                                          *       *       *




                                                - 12 -
         Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 13 of 16



Dated: June 3, 2019                    Respectfully submitted,

                                       /s/ Howard J. Kaplan
                                       Howard J. Kaplan
                                       John P. Collins, Jr.
                                       KAPLAN RICE LLP
                                       142 West 57th Street, Suite 4A
                                       New York, New York 10019
                                       Tel: (212) 235-0300
                                       Fax: (212) 235-0301

                                       Counsel for Volkswagen Group of
                                       America, Inc.




                                   - 13 -
Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 14 of 16




EXHIBIT 1
Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 15 of 16
Case 1:19-cv-05202 Document 1 Filed 06/03/19 Page 16 of 16
